DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Double Patenting
Applicant is advised that should claims 1-2, and 6-10 be found allowable, claim 11, 14, and 16-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 1-20 were previously objected to. The applicant has successfully addressed these issues in the amendments filed on 06/24/2022. The objections to the claims have therefore been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 8-11, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017142908 to stein et al. (Stein) in view of US 6116067 to Myers et al. (Myers).
Regarding claim 1, Stein discloses:
A slide rail system, comprising: a slide rail assembly having a first rail and a second rail movable relative to each other along a longitudinal direction of the first rail and the second rail (page 1, lines 9-15. Stein discloses the use of the lock mechanism in drawers which have slide rail system. A person of ordinary skill in the art would recognize having a slide rail assembly having a first rail and a second rail movable relative to each other along a longitudinal direction of the first rail and the second rail as part of a drawer slide rail system) ; a lock mechanism (10) mounted on the first rail or the second rail (the lock mechanism is structurally capable of being mounted on the first or second rail without any type of modification because of the three mounting screws seen in FIG. 4, a person of ordinary skill in the art would recognize mounting the lock mechanism on the first rail or second rail), the lock mechanism comprising: a driving device (as seen in fig 4) comprising a motor (22); a driving member (30) connected to a shaft (34) of the motor; a linkage member (33) configured to be driven by the driving member to be linearly moved in response to a rotational driving force of the motor (see figs 10 and 11); and a locking member (13) connected to the linkage member (see fig 4) and configured to be driven by the motor of the driving device through the linkage member to linearly move between a first position (fig 11) and a second position (fig 12) in a non-rotatable manner (13 translates linearly) along a direction substantially perpendicular to the longitudinal direction of the first rail and the second rail (the lock mechanism is capable of being mounted in order for the locking member to move substantially perpendicular to the longitudinal direction of the first and second rail); wherein when the locking member is located at the first position, the locking member is configured to lock the other one of the first rail or the second rail (lock position shown in fig 11); wherein when the locking member is located at the second position, the locking member does not lock the other one of the first rail or the second rail (unlocked position shown in fig 12); 

Stein doesn’t explicitly disclose: wherein a linear moving direction of the linkage member is substantially perpendicular to a rotation axis of the shaft of the motor.

However, Myers teaches that it is well known in the art for a linear moving direction (up/down as seen in fig 8) of a linkage member (84) is substantially perpendicular to a rotation axis of the shaft of the motor (see fig 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Myers into Stein at least because doing so requires the simple substitution of one known feature for another and could be accomplished without undue experimentation and would yield the same result, providing a linkage member movable via a motor. See MPEP 2143, subsection I.B. (3).
Regarding claim 2 Stein (in view of Myers) discloses:
The slide rail system of claim 1, wherein the lock mechanism further comprises an elastic member (24, Stein) configured to provide an elastic force to the locking member (see fig 4, Stein).
Regarding claim 6, Stein (in view of Myers) discloses:
The slide rail system of claim 1, wherein the lock mechanism further comprises a housing (11, Stein), wherein the linkage member and the housing have corresponding structural features interacting (59, stein) with each other for guiding the linkage member to linearly move relative to the housing (see fig 5, Stein).
Regarding claim 8, Stein (in view of Myers) discloses:
The slide rail system of claim 6, wherein the lock mechanism is detachably connected to the first rail or the second rail through the housing (the lock mechanism is detachable because of the three mounting screws seen in fig 4, Stein).
Regarding claim 9, Stein (in view of Myers) discloses:
The slide rail system of claim 2, wherein the lock mechanism further comprises a fixing base (26, Stein), wherein the locking member comprises a contact part (28, Stein), and the elastic member is arranged between the fixing base and the contact part (see fig 4, Stein).
Regarding claim 10, Stein (in view of Myers) discloses:
The slide rail system of claim 1, wherein the lock mechanism further comprises a sensor (66, Stein) configured to detect whether the second rail is located at a predetermined position relative to the first rail (when magnet 65 moves to a predetermined position from lever 15 moving, sensor 66 detects that a position of a second object is at a predetermined position relative to the housing mounted on a first object, which can be a rail, stein).
Claim 11 is rejected as per rejection of claim 1 above.
Claim 14 is rejected as per rejection of claim 6 above.
Claim 16 is rejected as per rejection of claim 2 above.
Claim 17 is rejected as per rejection of claim 9 above.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017142908 to stein et al. (Stein) in view of US 6116067 to Myers et al. (Myers) and in further view of US 20020105200 to Reynolds et al. (Reynolds).
Regarding claim 7, Stein (in view of Myers) teaches the lock mechanism of claim 1 with a rotational driving force. 
Stein (in view of Myers) does not teach the lock mechanism further comprising a manual releasing feature.
Reynolds teaches a lock mechanism (Fig. 9A: 10) further comprising a manual releasing feature (Fig. 9A: 57) arranged on one of the linkage member (Fig. 9A: 45) and or the locking member (Fig. 9A: 34) (the manual releasing feature is arranged on the linkage member via the interaction between 58 and 60’), wherein when the linkage member (Fig. 9A: 45) does not move in response to the driving force of the powered actuator (Fig. 9A: 44), the manual releasing feature (Fig. 9A: 57) is configured to drive the locking member (Fig. 9A: 34) to move from the first position to the second position (The rotation of the manual releasing feature 57 rotates a cam 58 that moves the locking member from the first position to the second position) (note that the manual releasing feature is configured to drive the locking member under any condition including when the linkage member does not move in response to the driving force of the powered actuator; see paragraph 0044).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the lock mechanism of Stein (in view of Myers) with the manual releasing feature of Reynolds because it is known in the art that motors can fail, or bolts can jam, and a common feature that is used as a backup/solution is a manual release feature.
Claim 18 is rejected as per rejection of claim 7 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675